 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   DIKRANOUHIE D. SOUSANI,                               Case No.: 2:19-cv-00207-GMN-NJK
12          Plaintiff(s),                                                  Order
13   v.                                                               [Docket No. 14]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         Pending before the Court is a stipulation to extend the deadline for the Commissioner to
17 answer the complaint. Docket No. 14. As a one-time courtesy, the stipulation is GRANTED and
18 the deadline to respond to the complaint is extended to May 29, 2019.
19         To be clear, there are a number of defects in this filing. For example, when all parties sign
20 a request for relief, they are filing a “stipulation.” See, e.g., Local Rule IA 6-1. As another
21 example, the United States Attorney in this District is Nicholas Trutanich, not “Dayle Elieson”
22 and certainly not “Daylie Elison.” The Court expects counsel to carefully review all filings for
23 accuracy moving forward.
24         IT IS SO ORDERED.
25         Dated: April 30, 2019
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
